 In the Matter of THE GOODYEAR TIRE &RUBBERCOMPANY (SPECIALPRODUCTS PLANT "C"), EMPLOYERandINTERNATIONAL UNION OFOPERATING ENGINEERS # 821 (AFL), PETITIONERIn the Matter of THE GOODYEAR TIRERUBBER COMPANY (SPECIALPRODUCTS PLANT "C"), EMPLOYERandINTERNATIONAL UNION OFOPERATING ENGINEERS # 821 (AFL), PETITIONERCases Nos. 8-RC-11 and 8-RC-45SUPPLEMENTAL DECISIONJuly 11, 1949On January 10, 1949, pursuant to a Decision and Direction ofElections issued by the Board herein,' separate elections by secretballotwere conducted under the direction and supervision of theRegional Director for the Eighth Region among the employees invoting group (1) consisting of powerhouse employees at the Employer'sSpecial Products Plant "C", Akron, Ohio, and in voting group (2)consisting of employees in the maintenance department at this plant.Upon completion of the elections, Tallies of Ballots were issued andduly served upon the parties.The tallies show as follows :(1)Of approximately 13 eligible voters in the powerhouse group,all cast valid ballots, of which 5 were for the Petitioner and 8 were forthe Intervenor.(2)Of approximately 55 eligible voters in the maintenance depart-ment group, all cast valid ballots, of which 25 were for the Petitionerand 30 were for the Intervenor.On January 15, 1949, the Petitioner filed objections to conduct af-fecting the results of the two elections. It asserted that certain activityof the Employer, more fully set forth below, prevented a free choiceby the employees in the balloting, and requested that the elections beset aside.The Petitioner also asserted that an official of the Intervenorwas permitted to act as an official observer during the elections, con-180 N. L. R. B. 1347. Pursuant to the provisionsof Section3 (b) of the NationalLabor RelationsAct, the Boardhas delegated its powers in connection with these casesto a three-member panel[Chairman Herzog and Members Reynolds and Gray]85 N. L. B. B., No. 22.135 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrary to the Board's Rules and Regulations, and that this observertalked to the voters in a coercive manner. In accordance with theBoard's Rules and Regulations, the Regional Director conducted aninvestigation.On May 12, 1949, he issued and duly served upon the parties hisReport on Objections, in which he found that the objections raised nosubstantial and material issues, and recommended that they be over-ruled.On May 26, 1949, the Petitioner filed timely exceptions to theRegional Director's report.The Petitioner's request that the elections be set aside rests, in part,upon the following undisputed facts : On October 16, 1947, the Peti-tioner notified the Employer of its claim to representation of theemployees in both the powerhouse and maintenance department votinggroups.On October 20, 1947, and on November 24,the Petitionerfiled separate representation petitions for the employees in thesegroups. In the meantime, on November 20, 1947, the Employer andthe Intervenor, by a memorandum of agreement, extended to Plant Cthe provisions of a Nation-wide master contract covering the produc-tion and maintenance employees in all plants of the Employer, whichhad been executed on February 11, 1947, and a supplemental agreementcovering substantially similar categories in the Employer's Akronplants, executed on May 5, 1947.Thereafter, and until June 1, 1948,the expiration date of the afore-mentioned agreements, the Employerimplemented the provisions of all three of these agreements by apply-ing them to the powerhouse and maintenance employees in Plant C.On June 1, 1948, the parties executed a new master contract and asupplemental agreement which are substantially similar to the oldmaster contract and supplements, in that they contain provisionsauthorizing the posting of certain union notices by the Intervenor onthe Employer's bulletin boards, and providing for the issuance ofannual plant passes to certain officials of the Intervenor, permittingthem to enter upon the Employer's premises to investigate grievancesand conduct negotiations.These contracts are for a term extending toFebruary 10, 1950.From the date of execution of the new contracts,and continuing through the date of the election on January 10, 1949,the Employer continued to implement the provisions of those contractsby applying them to the powerhouse and maintenance employees inPlant C.Pursuant to the. provisions of both the 1947 and 1948 con-tracts, the Employer permitted several of the Intervenor's officials toenter various departments of Plant C for the purpose of transactingbusiness arising under these contracts.Likewise, the Employerauthorized the Intervenor to post routine notices of union meetings,union elections, etc., while denying the same privilege to the Petitioner. THE GOODYEAR TIRE & RUBBER COMPANY137We are here concerned with the foregoing facts only insofar asthey relate to the Petitioner's attempt to question the results of theelections at this time.The Petitioner learned of the execution of theNovember 20, 1947, memorandum of agreement extending the provi-sions of the master and supplemental contracts to Plant C beforeNovember 24, 1947, the date it filed its petition for the maintenancedepartment employees.Moreover, it must have known the detailedprovisions of all the 1947 agreements when those contracts were dis-cussed at the hearing on January 21 and 22, 1948, more than11months before the elections.As mentioned above, all provisionsof the June 1, 1948, contracts material hereto were contained in the1947 agreements, of which the Petitioner clearly was aware.Apartfrom asserting at the hearing that the 1947 contracts did not consti-tute a bar to this proceeding, the Petitioner did not protest the execu-tion of the memorandum extending the provisions of the master andsupplemental contracts to Plant C, or the implementation of theseagreements before the election, nor did it file any unfair labor prac-tice charges as a result of this activity,. Instead, it chose passivelyto await the results of the elections.Without passing upon the ques-tion as to whether the activity here objected to might, in other cir-cumstances, be deemed to have constituted interference with the elec-tions, we conclude that, in view of the facts herein, and because ofthe Petitioner's past acquiescence, there is no warrant for settingaside the elections on the ground that the Employer discriminatorilyimplemented the provisions of the 1947 and 1948 agreements.2The Petitioner alleges that the Employer permitted George D. Mill-iron and Anton Sprenc, both of whom are officials of the Intervenor, toengage in organizational activity before the elections at Plant C dur-ing working hours, while refusing to grant a similar privilege to thePetitioner's representative.The Regional Director's investigationdiscloses that there is no evidence that the Employer had any knowl-edge of such activity.Both Milliron and Sprenc, pursuant to thecollective bargaining agreement, were authorized to visit the plantfor the purposes of contract negotiations and the investigation ofRMatter of E. I.duPont de Nemours and Company,81 N. L.R. B. 238,and cases citedtherein.As stated in theduPontcase,we find it unnecessary to decide at this time whatview we would take of similar activity under different circumstances.Cf.Matter ofMid-West Piping and SupplyCo., 63 N.L.R. B. 1060;Matter of Radio Corporation ofAmerica,74 N. L. R. B.1729(Mr. Reynolds dissenting).Although the contract betweenthe employer and a rival union in the latter case was executed after the Board hearing,like the 1948 contracts involved herein,the facts in this case more nearly resemble thosein theduPontcase.Here, the 1948 contracts merely continued the material provisionsof the 1947 contracts,which were executedbeforethe hearing.Although the electionsherein were not held until more than 11 months after the hearing, no unfair labor practicecharges were filed by the objecting union. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDcomplaints.Moreover, the 1947 and 1948 contracts specifically pro-scribed organizational activity during working hours, and Sprenc wasadvised by the manager of Plant C that he should not engage insuch activity while present in that plant on official union business.In these circumstances, we agree with the Regional Director thatthis objection is without merit.3The Petitioner also objected to the election in the powerhouse vot-ing group on the ground that the Employer postponed the transfer ofJohn Slikkerveer and Carl A. Bennett from positions in the Plant Cpowerhouse to similar positions in Plant 1 until after the election, inorder to enable them to vote for the Intervenor.The Regional Di-rector's investigation discloses that the transfers of these two em-ployees were delayed for a period of several weeks after the electiononly because Plant 1 was not yet ready to receive them before theelection.Accordingly, we find no merit in this objection.The Petitioner further objects to the elections on the ground thatSprenc, who is chairman of Division 7 (Engineering Division) ofthe Intervenor, was permitted to act as an election observer in behalfof the Intervenor, contrary to the Board's Rules and Regulations, andthat while serving in this capacity he engaged in coercive conversationwith the voters.The Petitioner asserts that the mere presence of aunion official as an observer interfered with the freedom of choice ofthe employees voting and prevented fair and impartial elections.The Regional Director's investigation reveals that Sprenc is employed.as a part-time employee in Plant No. 1 and that there is no evidencethat he engaged in coercive conversation, or otherwise conducted him-self in an improper manner during the elections.For the reasons:stated in our supplemental decision in theUnited States Gypsumcase,' we therefore find no merit in this objection.Upon the basis of the foregoing, we find that the objections filedby the Petitioner do not raise substantial or material issues.Wetherefore adopt the Regional Director's report; and, in accordancetherewith, we hereby overrule the objections. In its Decision and3The Petitioner,in support of its objections,also alleged that Sprenc,while engagingIn organizational activity at Plant C,discussed the possible outcome of the election withfour or five employees.In reply to a remark that the elections would be close,Sprencallegedly said that if such a statement were true,the employees had lied to him abouthow they were going to vote and that "if the elections went AFL the production workerswould not work with .[the maintenance department and powerhouse employees]." TheRegional Director found that the allegedly coercive nature of this remark was not within,the scope of the Petitioner's objections,and hence that it was unnecessary to considerits effect.As the Petitioner has not excepted to the Regional Director's omission of arecommendation based on this statement,we shall adopt this portion of his report andmake no determination as to the coercive nature of Sprenc's remark.4Matter of United StatesGypsum Company,80 N. L.R. B. 1205. THE GOODYEAR TIRE & RUBBER COMPANY139'Direction of Elections, the Board made no final determination as to.the appropriate unit.The Board said:If a majorty of the employees in either election designate thePetitioner, they will be deemed to have indicated their desire toconstitute a separate bargaining unit. If a majority in eitherelection designate the Intervenor, they will be deemed to have in-dicated their desire to be bargained for as part of the multiplantproduction and maintenance unit now represented by theIntervenor.Upon the entire record in these cases, the Board makes thefollowing :SUPPLEMENTAL FINDINGS OF FACTWe find that (1) all powerhouse employees employed at the Em-ployer's Special Products Plant "C," Akron, Ohio, excluding all super-visors as defined in the Act, and (2) all employees employed in themaintenance department at the Employer's Special Products Plant"C," Akron, Ohio, excluding all supervisors as defined in the Act,have selected Local 2, United Rubber, Cork, Linoleum, and PlasticWorkers of America, (CIO), as their bargaining representative.Asthe Intervenor is now the recognized exclusive bargaining representa-tive of the employees in the multiplant production and maintenanceunit, and as the results of the elections show that the employees inthe powerhouse and the maintenance department groups at Plant "C"have designated the Intervenor, the Intervenor may now bargain forthese employees as part of the multiplant production and maintenance:unit which it currently, represents.